EXECUTION COPY



 

AMENDMENT NO. 1

TO SENIOR SECURED CREDIT AGREEMENT

(QUANTUM CORPORATION)

This AMENDMENT NO. 1 TO SENIOR SECURED CREDIT AGREEMENT (this "Amendment"),
dated as of April 15, 2009, is entered into among QUANTUM CORPORATION, a
Delaware corporation (the "Borrower"), each of the Lenders (as defined below)
signatory hereto, and CREDIT SUISSE, as administrative agent for the Lenders (in
such capacity, the "Administrative Agent").

PRELIMINARY STATEMENTS:

The Borrower, the lenders from time to time party thereto (each a "Lender" and
collectively the "Lenders"), the Administrative Agent and the other parties
thereto have entered into the Senior Secured Credit Agreement, dated as of July
12, 2007 (as supplemented, modified and amended as of the date hereof, the
"Credit Agreement"). Capitalized terms not otherwise defined in this Amendment
shall have the respective meanings ascribed to such terms in the Credit
Agreement (as amended by this Amendment).

The Borrower has requested the changes and modifications to the Credit Agreement
hereinafter set forth.

The Required Lenders are, on the terms and conditions stated below, willing to
amend the Credit Agreement as hereinafter set forth.

Amendments to Credit Agreement

. The Credit Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2, hereby amended
as follows:

Section 1.01 of the Credit Agreement is hereby amended by adding the following
definition in the appropriate alphabetical order:

"Amendment No. 1" means the Amendment No. 1 to Senior Secured Credit Agreement
dated as of April 15, 2009, amending this Agreement.

The definition of "Equity Interests" in Section 1.01 is hereby amended by
inserting the following before the period at the end thereof: "; provided that
the term Equity Interests shall not include any obligation that constitutes
Indebtedness by reason of the fact that such Indebtedness by its terms is or may
be convertible into common stock of the obligor thereof".

The definition of "Permitted Refinancing Indebtedness" in Section 1.01 is hereby
amended by inserting the following immediately prior to the third parenthetical
in such definition: ", including any prior Permitted Refinancing Indebtedness in
respect thereof".

Section 2.05(a) of the Credit Agreement is hereby amended by adding a new
sentence at the end of clause (i) thereof to read as follows:

"If the Borrower purchases or otherwise acquires not less than $135 million in
face principal amount of the Existing Notes with Permitted Refinancing
Indebtedness pursuant to the Borrower's proposed tender offer to purchase up to
$142 million in face principal amount of Existing Notes as described in the
Schedule TO filed by the Borrower with the Securities and Exchange Commission on
March 27, 2009 or by other means, then within five Business Days after such
purchase or other acquisition, the Borrower will make a voluntary prepayment of
Loans pursuant to this Section 2.5(a)(i) in an aggregate principal amount equal
to $20 million (which amount shall be in addition to the $40 million voluntary
prepayment contemplated by Amendment No. 1) (any such prepayment made pursuant
to this sentence or Amendment No. 1 being deemed to be a voluntary prepayment
for all purposes)."

Section 2.05(b) of the Credit Agreement is hereby amended by deleting the
proviso at the end of clause (i) thereof in its entirety.

Clause (a)(iii) of Section 7.14 is hereby amended in its entirety to read as
follows: "(iii) (A) the refinancing of Existing Notes or any Permitted
Refinancing Indebtedness in respect thereof with Permitted Refinancing
Indebtedness and (B) subject to the refinancing of not less than $135 million in
face principal amount of the Existing Notes with Permitted Refinancing
Indebtedness, the repayment, purchase or other acquisition or retirement by the
Borrower of any remaining Existing Notes (in a face principal amount of up to
$25,000,000 in the aggregate) and any Permitted Refinancing Indebtedness in
respect thereof (including the conversion or exchange of any such Existing Notes
to or for common stock of the Borrower), provided that such repayment, purchase
or other acquisition or retirement shall not be made from the proceeds of any
Revolving Credit Loans".

Conditions to Effectiveness

. The amendments set forth in Section 1 above shall become effective on and as
of the first date (the "Effective Date") on which the following conditions
precedent have been satisfied:

The Administrative Agent shall have received counterparts of this Amendment
executed by the Borrower and the Required Lenders;

The Administrative Agent shall have received a consent to this Amendment (in the
form attached hereto) executed by each Subsidiary Guarantor;

On or before the Effective Date, the Borrower shall have made a partial
prepayment of the Term Loans, in an aggregate amount not less than $40,000,000,
pursuant to Section 2.05(a) of the Credit Agreement (the notice provisions of
which are hereby waived except to the extent that such notice may be required by
the Administrative Agent);

The Borrower shall have paid to the Administrative Agent, for the account of
each Lender that has duly executed and delivered to the Administrative Agent a
counterpart of this Amendment prior to 12:00 p.m., New York City time on April
15, 2009, an amendment fee equal to 0.25% of the aggregate principal amount of
the Revolving Credit Commitments and/or Term Loans held by each such consenting
Lender as of the Effective Date;

The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
Effective Date (both before and after giving effect thereto), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, and except that for purposes of this Section 2(e), the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively; and no Default or Event of Default shall have occurred and be
continuing as of the Effective Date; and

The Borrower shall have paid such other fees and expenses of Credit Suisse and
its Affiliates that are due and payable on or before the Effective Date as
separately agreed by the Borrower.

Representations and Warranties of the Borrower

. The Borrower hereby represents and warrants that:



The execution, delivery and performance by the Borrower of this Amendment, the
execution and delivery by each Subsidiary Guarantor of its consent to this
Amendment (in the form attached hereto), and the performance by the Borrower of
the Credit Agreement, as amended hereby, have been duly authorized by all
necessary corporate action.

This Amendment has been duly executed and delivered by the Borrower. This
Amendment and the Credit Agreement, as amended hereby, constitute the legal,
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance with their respective terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors' rights generally, and subject to the effects of general
principles of equity (regardless whether considered in a proceeding in equity or
at law).

Reference to and Effect on the Loan Documents

. On and after the effectiveness of this Amendment, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof" or words of like import
referring to the Credit Agreement, and each reference in each of the other Loan
Documents to "the Credit Agreement", "thereunder", "thereof" or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment. The Credit Agreement and each of
the other Loan Documents, as specifically amended by this Amendment, are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under the
Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.

EMC Loan

. If any Permitted Refinancing Indebtedness is borrowed from EMC International
Company or an Affiliate thereof (collectively, "EMC"), the Borrower shall cause
all of the first $100 million in aggregate principal amount of any such
Permitted Refinancing Indebtedness to be on terms which, taken as a whole, are
determined in good faith by a Responsible Officer of the Borrower to be no less
favorable to the Borrower and the Lenders and the other Secured Parties in any
material respect than the terms set forth in Exhibit A hereto; provided,
however, that for the avoidance of doubt, the Borrower makes no such covenant
with respect to (i) any Permitted Refinancing Indebtedness borrowed from any
party other than EMC or (ii) any amounts of Permitted Refinancing Indebtedness
borrowed from EMC in excess of $100 million.

Costs, Expenses

. The Borrower hereby agrees to pay on demand all accrued costs and expenses of
the Administrative Agent pursuant to the Credit Agreement or in connection with
this Amendment or the Credit Agreement, or any of the transactions contemplated
hereby or thereby (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent).

Execution in Counterparts

. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile or other electronic communication shall be
effective as delivery of a manually executed counterpart of this Amendment.

Governing Law

. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

Waiver of Jury Trial

. Each PARTY SIGNATORY HERETO irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Amendment or the actions of THE
ADMINISTRATIVE Agent or any Lender in the negotiation, administration,
performance or enforcement HEREOF.

[Signature Pages Follow.]



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

QUANTUM CORPORATION,


as Borrower



 

By /s/ Jon Gacek

Name: Jon Gacek

Title: EVP, Chief Financial Officer

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,


as Administrative Agent and as a Lender



 

By /s/ Robert Hetu

Name: Robert Hetu

Title: Managing Director

By /s/ Christopher Reo Day

Name: Christopher Reo Day

Title: Associate

 

 

CREDIT SUISSE LOAN FUNDING LLC


as Lender



 

By /s/ Robert Franz

Name: Robert Franz

Title: Managing Director

By /s/ Kenneth Hoffman

Name: Kenneth Hoffman

Title: Managing Director

 

 

 

PEQUOT SPECIAL OPPORTUNITIES FUND III, L.P.,

By: Pequot Capital Management, Inc., its Investment Manager,


as Lender



 

By /s/ Carlos Rodrigues

Name: Carlos Rodrigues

Title: Chief Financial Officer

 

 

ARES ENHANCED CREDIT OPPORTUNITIES FUND LTD.

By: Ares Enhanced Credit Opportunities Fund Management, L.P.,


as Lender



 

By /s/ Seth J. Brufsky

Name: Seth J. Brufsky

Title: Authorized Signatory

 

ARES ENHANCED LOAN INVESTMENT STRATEGY III LTD.

By: Ares Enhanced Loan Management III, L.P.,


By: Ares Enhanced Loan III GP, LLC, its General Partner
By: Ares Management LLC, its Manager



as Lender

 

By /s/ Americo Cascella

Name: Americo Cascella

Title: Authorized Signatory

 

 

ARES XI CLO LTD.

By: Ares CLO Management XI, L.P.,


By: Ares CLO GP XI, LLC, its General Partner
By: Ares Management LLC, its Manager



as Lender

 

By /s/ Americo Cascella

Name: Americo Cascella

Title: Authorized Signatory

 

GLOBAL LOAN OPPORTUNITY FUND B.V.

By: Ares Management Limited, its Portfolio Manager

 

By /s/ Americo Cascella

Name: Americo Cascella

Title: Authorized Signatory

 

CAVALRY CLO I, LTD

By: Regiment Capital Management, LLC, as its Investment Advisor


By: Regiment Capital Advisors, LP, its Manager and pursuant to delegated
authority
By: Regiment Capital Advisors, LLC, its General Partner



 

By /s/ William Heffron

Name: William Heffron

Title: Authorized Signatory

 

LANDMARK III CDO Limited

By: Aladdin Capital Management,

as a Lender

 

By /s/ James Bragg

Name: James Bragg

Title: Authorized Signatory

 

 

LANDMARK IV CDO Limited

By: Aladdin Capital Management,

as a Lender

 

By /s/ James Bragg

Name: James Bragg

Title: Authorized Signatory

 

LANDMARK V CDO Limited

By: Aladdin Capital Management,

as a Lender

 

By /s/ James Bragg

Name: James Bragg

Title: Authorized Signatory

 

LANDMARK VII CDO Limited

By: Aladdin Capital Management,

as a Lender

 

By /s/ James Bragg

Name: James Bragg

Title: Authorized Signatory

 

ACA CLO 2006-1, LTD.,

as Lender, by Apidos Capital Management, LLC, its investment advisor

 

By /s/ Vincent Ingato

Name: Vincent Ingato

Title: Managing Director

 

 

GRAND CENTRAL ASSET TRUST REG SERIES

as Lender

 

By /s/ Arvind Admal

Name: Arvind Admal

Title: Attorney-in-fact

 

 

PANGAEA CLO 2007-1 LTD.

by Pangaea Asset Management, LLC, its Collateral Manager,

as Lender

 

By /s/ Michael P. King

Name: Michael P. King

Title: Senior Managing Director

 

 

VENTURE II CDO 2002, LIMITED

By its investment advisor,

MJX Asset Management LLC,

as Lender

 

By /s/ John P. Calaba

Name: John P. Calaba

Title: Managing Director

 

 

VENTURE III CDO LIMITED

By its investment advisor,

MJX Asset Management LLC,

as Lender

 

By /s/ John P. Calaba

Name: John P. Calaba

Title: Managing Director

 

 

VENTURE IV CDO LIMITED

By its investment advisor,

MJX Asset Management LLC,

as Lender

 

By /s/ John P. Calaba

Name: John P. Calaba

Title: Managing Director

 

 

VENTURE V CDO LIMITED

By its investment advisor,

MJX Asset Management LLC,

as Lender

 

By /s/ John P. Calaba

Name: John P. Calaba

Title: Managing Director

 

 

VENTURE VII CDO LIMITED

By its investment advisor,

MJX Asset Management LLC,

as Lender

 

By /s/ John P. Calaba

Name: John P. Calaba

Title: Managing Director

 

 

VENTURE VIII CDO LIMITED

By its investment advisor,

MJX Asset Management LLC,

as Lender

 

By /s/ John P. Calaba

Name: John P. Calaba

Title: Managing Director

 

VISTA LEVERAGED INCOME FUND

By its investment advisor,

MJX Asset Management LLC,

as Lender

 

By /s/ John P. Calaba

Name: John P. Calaba

Title: Managing Director

 

NOB HILL CLO II, LIMITED,

as Lender

 

By /s/ Bradley Kane

Name: Bradley Kane

Title: Portfolio Manager

 

 

WATERVILLE FUNDING LLC,

as Lender

 

By /s/ Tara E. Kenny

Name: Tara E. Kenny

Title: Assistant Vice President

 

 

TRALEE CDO I LTD.,

as Lender

 

By /s/

Name:

Title:

 

 

 

SILICON VALLEY BANK,

as Lender

 

By /s/ Doug Bontemps

Name: Doug Bontemps

Title: Director

 

 

MCDONNELL LOAN OPPORTUNITY LTD.

By: McDonnell Investment Management, LLC, as investment manager

as Lender

 

By /s/ Kathleen A. Zarn

Name: Kathleen A. Zarn

Title: Vice President

 

 

TELOS CLO 2006-1, LTD.

TELOS CLO 2007-2, LTD.

By Tricadia Loan Management LLC,

as Lender

 

By /s/ John McCormick

Name: John McCormick

Title: Managing Director

 

 

COLTS 2005-2 LTD.

By: Structured Asset Investors, LLC,

as Collateral Manager

 

By /s/ Edwin T. Gray

Name: Edwin T. Gray

Title: Director

 

 

 

COLTS 2007-1 LTD.

By: Structured Asset Investors, LLC,

as Collateral Manager

 

By /s/ Edwin T. Gray

Name: Edwin T. Gray

Title: Director

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender

 

By /s/ Edwin T. Gray

Name: Edwin T. Gray

Title: Director

 

MOUNTAIN CAPITAL CLO III LTD.,

as Lender

 

By /s/ Candace L. Ebanks

Name: Candace L. Ebanks

Title: Director

 

 

MOUNTAIN CAPITAL CLO VI LTD.,

as Lender

 

By /s/ Candace L. Ebanks

Name: Candace L. Ebanks

Title: Director

PPM GRAYHAWK CLO, LTD.,

as Lender

 

By /s/ Eddie Hebert

PPM America, Inc., as Collateral Manager

Name: Eddie Hebert

Title: Assistant Vice President

 

 

CIFC FUNDING 2007-IV, LTD.,

as Lender

 

By /s/ Nga Tran

Name: Nga Tran

Title: Head of Institutional Relationships

 

 

GENESIS CLO 2007-1 LTD.,

By: Ore Hill Partners LLC, its investment advisor

as Lender

 

By /s/ Claude A. Baum

Name: Claude A. Baum, Esq.

Title: General Counsel, Ore Hill Partners LLC

 

FALL CREEK CLO, LTD.,

as Lender

 

By /s/ Bryan S. Higgins

Name: Bryan S. Higgins

Title: Authorized Signor

 

GRAND CENTRAL ASSET TRUST, SIL SERIES,

as Lender

 

By /s/ Brian Schott

Name: Brian Schott

Title: Attorney-in-fact

 

 

 

ATLAS LOAN FUNDING (NAVIGATOR), LLC

as Lender

 

By /s/ Heather M. Jousma

Name: Heather M. Jousma

Title: Authorized Signatory

 

 

FM LEVERAGED CAPITAL FUND I

By: GSO Debt Funds Management LLC, as Subadviser to FriedbergMilstein LLC,

as Lender

 

By /s/ Lee M. Shaiman

Name: Lee M. Shaiman

Title: Authorized Signatory

 

 

FM LEVERAGED CAPITAL FUND II

By: GSO Debt Funds Management LLC, as Subadviser to FriedbergMilstein LLC,

as Lender

 

By /s/ Lee M. Shaiman

Name: Lee M. Shaiman

Title: Authorized Signatory

 

FRIEDBERGMILSTEIN PRIVATE CAPITAL FUND I

By: GSO Debt Funds Management LLC, as Subadviser to FriedbergMilstein LLC,

as Lender

 

By /s/ Lee M. Shaiman

Name: Lee M. Shaiman

Title: Authorized Signatory

 

 

GALE FORCE 1 CLO, LTD.

By: GSO Debt Funds Management LLC, as Collateral Manager,

as Lender

 

By /s/ Lee M. Shaiman

Name: Lee M. Shaiman

Title: Authorized Signatory

 

 

ALZETTE EUROPEAN CLO S.A.

By: INVESCO Senior Secured Management, Inc., as Collateral Manager

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

AVALON CAPITAL LTD. 3

By: INVESCO Senior Secured Management, Inc., as Asset Manager

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

BELIIURST CLO LTD.

By: INVESCO Senior Secured Management, Inc., as Collateral Manager

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

CELTS CLO 2007-1 LTD

By: INVESCO Senior Secured Management, Inc., as Portfolio Manager

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

CHARTER VIEW PORTFOLIO

By: INVESCO Senior Secured Management, Inc., as Investment Advisor

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

DIVERSIFIED CREDIT PORTFOLIO LTD.

By: INVESCO Senior Secured Management, Inc., as Investment Adviser

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

 

CHAMPLAIN CLO, LTD.

By: INVESCO Senior Secured Management, Inc., as Collateral Manager

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

AIM FLOATING RATE FUND

By: INVESCO Senior Secured Management, Inc., as Sub-Adviser

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

HUDSON CANYON FUNDING II SUBSIDIARY HOLDING COMPANY II LLC

By: INVESCO Senior Secured Management, Inc., as Collateral Manager &
Attorney-in-fact

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

KATONAH V, LTD.

By: INVESCO Senior Secured Management, Inc., as Investment Manager

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

 

LOAN FUNDING IX LLC, for itself or as agent for Corporate Loan Funding IX LLC

By: INVESCO Senior Secured Management, Inc., as Portfolio Manager

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

LIMEROCK CLO I

By: INVESCO Senior Secured Management, Inc., as Manager

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

MOSELLE CLO S.A.

By: INVESCO Senior Secured Management, Inc., as Collateral Manager

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

NAUTIQUE FUNDING LTD.

By: INVESCO Senior Secured Management, Inc., as Collateral Manager

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

 

PETRUSSE EUROPEAN CLO S.A.

By: INVESCO Senior Secured Management, Inc., as Collateral Manager

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

SAGAMORE CLO LTD.

By: INVESCO Senior Secured Management, Inc., as Collateral Manager

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

SARATOGA CLO I, LIMITED

By: INVESCO Senior Secured Management, Inc., as the Asset Manager

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

WASATCH CLO LTD

By: INVESCO Senior Secured Management, Inc., as Portfolio Manager

 

By /s/ Thomas Ewald

Name: Thomas Ewald

Title: Authorized Signatory

 

 

 

MC FUNDING LTD.

By: Monroe Capital Management, LLC, as Collateral Manager

 

By /s/

Name:

Title:

 

 

BROAD POINT I, B.V.,

as Lender

 

By /s/ S. Nielen

Name: S. Nielen

Title: Managing Director

 

 

BROAD POINT I, B.V.,

as Lender

 

By /s/ Marc S. Diagonale

Name: Marc S. Diagonale

Title: Managing Director

 

 

SPCP GROUP, LLC,

as Lender

 

By /s/ Zachary M. Zeitlin

Name: Zachary M. Zeitlin

Title: Authorized Signatory

 

 

 

SPF CDO I, LTD.,

as Lender

 

By /s/ Zachary M. Zeitlin

Name: Zachary M. Zeitlin

Title: Authorized Signatory

 

 

SPCP GROUP III LLC,

as Lender

 

By /s/ Zachary M. Zeitlin

Name: Zachary M. Zeitlin

Title: Authorized Signatory

 

 

FRIDSON CREDIT STRATEGIES MASTER FUND, L.P.,

as Lender

 

By /s/ Thomas H. Shandell

Name: Thomas H. Shandell

Title: Chief Portfolio Manager & Co-Investment Officer

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Lender

 

By /s/ James N. Urbates

Name: James N. Urbates

Title: Duly Authorized Signatory

 

 

 

 

GOLDENTREE CAPITAL OPPORTUNITIES, LP

By: Goldentree Asset Management, LP

as Lender

 

By /s/ Karen A. Weber

Name: Karen A. Weber

Title: Director - Bank Debt

 

 

GOLDENTREE LOAN OPPORTUNITIES III, LIMITED

By: Goldentree Asset Management, LP

as Lender

 

By /s/ Karen A. Weber

Name: Karen A. Weber

Title: Director - Bank Debt

 

 

GOLDENTREE LOAN OPPORTUNITIES IV, LIMITED

By: Goldentree Asset Management, LP

as Lender

 

By /s/ Karen A. Weber

Name: Karen A. Weber

Title: Director - Bank Debt

 

 

GOLDENTREE LOAN OPPORTUNITIES V, LIMITED

By: Goldentree Asset Management, LP

as Lender

 

By /s/ Karen A. Weber

Name: Karen A. Weber

Title: Director - Bank Debt

 

EMERALD ORCHARD LIMITED,

as Lender

 

By /s/ Liza Rahmat

Name: Liza Rahmat

Title: Authorized Signatory

 

 

EASTLAND CLO LTD.,

By: Highland Capital Management, L.P., as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Lender

 

By /s/ Mark Okada

Name: Mark Okada

Title: Executive Vice President

 

 

GLENEAGLES CLO, LTD.,

By: Highland Capital Management, L.P., as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Lender

 

By /s/ Mark Okada

Name: Mark Okada

Title: Executive Vice President

 

 

GRAYSON CLO LTD.,

By: Highland Capital Management, L.P., as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Lender

 

By /s/ Mark Okada

Name: Mark Okada

Title: Executive Vice President

HIGHLAN LOAN FUNDING V LTD.,

By: Highland Capital Management, L.P., as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Lender

 

By /s/ Mark Okada

Name: Mark Okada

Title: Executive Vice President

 

 

JASPER CLO, LTD.,

By: Highland Capital Management, L.P., as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Lender

 

By /s/ Mark Okada

Name: Mark Okada

Title: Executive Vice President

 

 

LOAN FUNDING IV LLC

By: Highland Capital Management, L.P., as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Lender

 

By /s/ Mark Okada

Name: Mark Okada

Title: Executive Vice President

 

 

 

LOAN FUNDING VII LLC

By: Highland Capital Management, L.P., as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Lender

 

By /s/ Mark Okada

Name: Mark Okada

Title: Executive Vice President

 

 

LOAN STAR STATE TRUST

By: Highland Capital Management, L.P., as Collateral Manager

By: Strand Advisors, Inc., its Investment Advisor

as Lender

 

By /s/ Mark Okada

Name: Mark Okada

Title: Executive Vice President

 

RED RIVER CLO LTD.

By: Highland Capital Management, L.P., as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Lender

 

By /s/ Mark Okada

Name: Mark Okada

Title: Executive Vice President

 

 

 

SOUTHFORK CLO, LTD.

By: Highland Capital Management, L.P., as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Lender

 

By /s/ Mark Okada

Name: Mark Okada

Title: Executive Vice President

 

 

WESTCHESTER CLO, LTD

By: Highland Capital Management, L.P., as Collateral Servicer

By: Strand Advisors, Inc., its General Partner

as Lender

 

By /s/ Mark Okada

Name: Mark Okada

Title: Executive Vice President

 

 

CORNERSTNE CLO LTD.

By: Stone Tower Debt Advisors LLC, as its Collateral Manager

 

By /s/ Michael W. DelPercio

Name: Michael W. DelPercio

Title: Authorized Signatory

 

 

RAMPART CLO I LTD.

By: Stone Tower Debt Advisors LLC, as its Collateral Manager

 

By /s/ Michael W. DelPercio

Name: Michael W. DelPercio

Title: Authorized Signatory

STONE TOWER CDO II LTD.

By: Stone Tower Debt Advisors LLC, as its Collateral Manager

 

By /s/ Michael W. DelPercio

Name: Michael W. DelPercio

Title: Authorized Signatory

 

 

STONE TOWER CDO LTD.

By: Stone Tower Debt Advisors LLC, as its Collateral Manager

 

By /s/ Michael W. DelPercio

Name: Michael W. DelPercio

Title: Authorized Signatory

 

 

STONE TOWER CLO III LTD.

By: Stone Tower Debt Advisors LLC, as its Collateral Manager

 

By /s/ Michael W. DelPercio

Name: Michael W. DelPercio

Title: Authorized Signatory

 

 

STONE TOWER CLO IV LTD.

By: Stone Tower Debt Advisors LLC, as its Collateral Manager

 

By /s/ Michael W. DelPercio

Name: Michael W. DelPercio

Title: Authorized Signatory

 

 

 

STONE TOWER CLO V LTD.

By: Stone Tower Debt Advisors LLC, as its Collateral Manager

 

By /s/ Michael W. DelPercio

Name: Michael W. DelPercio

Title: Authorized Signatory

 

 

STONE TOWER CLO VI LTD.

By: Stone Tower Debt Advisors LLC, as its Collateral Manager

 

By /s/ Michael W. DelPercio

Name: Michael W. DelPercio

Title: Authorized Signatory

 

 

STONE TOWER CLO VII LTD.

By: Stone Tower Debt Advisors LLC, as its Collateral Manager

 

By /s/ Michael W. DelPercio

Name: Michael W. DelPercio

Title: Authorized Signatory

 

 

STONE TOWER CLO VIII LTD

By: Stone Tower Debt Advisors LLC, as its Collateral Manager

 

By /s/ Michael W. DelPercio

Name: Michael W. DelPercio

Title: Authorized Signatory

 

CONSENT OF SUBSIDIARY GUARANTORS

Dated as of April 15, 2009

Each of the undersigned, as a Subsidiary Guarantor under and as defined in the
Senior Secured Credit Agreement dated as of July 12, 2007, among Quantum
Corporation (the "Borrower"), the Lenders party thereto, Credit Suisse, as
administrative agent for the Lenders, and the other parties thereto, hereby
consents to Amendment No. 1 to such Credit Agreement, dated as of April 15, 2009
(the "Amendment"), and to the amendments to the Credit Agreement set forth
therein, and hereby confirms and agrees that, notwithstanding the effectiveness
of the Amendment, the obligations of such Subsidiary Guarantor contained in the
Subsidiary Guaranty, or in any other Loan Document to which it is a party, are
and shall remain in full force and effect and are hereby ratified and confirmed
in all respects, in each case as amended by the Amendment.

[Signature pages follow.]



 

ADVANCED DIGITAL INFORMATION CORPORATION

By /s/ Jon Gacek
Name: Jon Gacek

Title: EVP, Chief Financial Officer

CERTANCE HOLDINGS CORPORATION

By /s/ Jon Gacek
Name: Jon Gacek

Title: Director

CERTANCE (US) HOLDINGS, INC.

By /s/ Jon Gacek
Name: Jon Gacek

Title: Director

CERTANCE LLC

By /s/ Jon Gacek
Name: Jon Gacek

Title: EVP, Chief Financial Officer

QUANTUM INTERNATIONAL, INC.

By /s/ Jon Gacek
Name: Jon Gacek

Title: Director



EXHIBIT A

EMC Financing Term Sheet



Exhibit A

Quantum Corporation

Summary of Terms and Conditions of the EMC Financing

This Summary of Terms and Conditions outlines certain terms of the EMC Financing
referred to in the Commitment Letter among Quantum Corporation and EMC
International Company (the "Commitment Letter"), of which this term sheet is a
part. Certain capitalized terms used herein are defined in the Commitment
Letter.



Borrower:

 

Quantum Corporation

, a Delaware corporation (the "Company").      

Guarantors:

 

None.

     

Use of

Proceeds:

 

Exclusively to refinance up to $142 million aggregate principal amount of the
Company's existing 4.375% Convertible Subordinated Notes Due 2010 (the "Existing
Notes") issued on July 20, 2003.

     

Lender:

 

EMC International Company, an entity organized under the laws of the Republic of
Ireland having its principal place of business in Bermuda, or its designee (the
"Lender").

     

Amount and Funding of Term Facility:

 

Up to $100,000,000 Term Loan Facility, available in a single draw on the Closing
Date (the "Term Facility").

     

Maturity Date:

 

The earliest to occur of (i) September 30, 2014, (ii) if there shall have
occurred (A) any replacement, refunding (but not including any repayment in full
of the Secured Obligations as described in clause (iii) below) or refinancing of
the Company's Senior Secured Credit Agreement dated as of July 12, 2007, among
the Company, as the borrower, Credit Suisse, as the administrative agent and
collateral agent, and the lenders party thereto (the "Existing Senior Secured
Credit Agreement"), or (B) any amendment or restatement having the effect of any
of the foregoing or entered into in connection with any transfer of a
substantial portion of the commitments or loans under the Existing Senior Credit
Agreement in one transaction or a series of related transactions, the later of
one day after such occurrence or August 1, 2010 or (iii) if the Secured
Obligations (as defined in the Existing Senior Secured Credit Agreement) shall
have been paid in full, the later of one day after such payment in full or
August 1, 2010 (the "Maturity Date"); provided, however, that if the Maturity
Date occurs pursuant to clause (iii) hereof, the Company may elect in its
discretion, provided that no default under the Term Facility then exists, and
subject to the representations and warranties set forth in the Loan Documents
being true and correct as of such date and other customary closing conditions,
instead of paying all amounts then due in cash, to issue Exchange Notes (having
the terms described herein) in a principal amount equal to all amounts due under
the Term Facility.

     

Closing Date:

 

The date on which all conditions to closing, including, without limitation, the
conditions precedent listed on Annex C attached to the Commitment Letter, shall
have been satisfied (the "Closing Date"); provided that the Lender shall have no
obligation to close on the Term Facility if the Closing Date shall not have
occurred prior to May 31, 2009.







Interest Rate:

 

All amounts outstanding under the Term Facility shall bear interest at 12% per
annum payable quarterly in arrears and computed on the basis of a 365/6-day
year. At any time an event of default under the Term Facility has occurred and
is continuing, amounts outstanding under the Term Facility shall bear interest
at 14% per annum.

     

Ranking:

 

The obligations under the Loan Documents will constitute senior subordinated
indebtedness of the Company, junior to the "Obligations" under the Existing
Senior Secured Credit Agreement and senior to all other indebtedness of the
Company. The obligations under the Loan Documents will not constitute
"Designated Senior Indebtedness" (or any comparable term) with respect to any
subordinated indebtedness of the Company.

     

Voluntary

Prepayments:

 

To the extent not prohibited by the Existing Senior Secured Credit Agreement,
the Company may, at its option, prepay the loan in whole at any time or in part
from time to time, each such prepayment to be accompanied by all accrued and
unpaid interest thereon.

     

Mandatory

Prepayments:

 

To the extent not prohibited by the Existing Senior Secured Credit Agreement, in
the event that a Fundamental Change (as defined in the Existing Notes indenture)
shall occur at any time prior to the Maturity Date, the holders of any
outstanding loans under the Term Facility shall have the right to require the
Company to purchase for cash any such outstanding loans under the Term Facility
at a price equal to the outstanding principal amount plus accrued and unpaid
interest thereon.

     

Security:

 

The Term Facility will initially not be secured.

     

Representations and

Warranties:

 

The Term Facility will contain such customary and appropriate representations
and warranties by the Company as are usual and customary for financings of this
kind and as are mutually acceptable to both the Lender and the Company .

     

Covenants:

 

The Term Facility will initially contain affirmative and negative covenants
substantially the same as those in the Existing Notes indenture.

     

Events of Default:

 

The Term Facility will initially include events of default (and, as appropriate,
grace periods) substantially the same as those in the Existing Notes indenture.







Terms of Exchange Notes:



In the event the Company issues Exchange Notes pursuant to the terms hereof (the
"Exchange Notes"), such Exchange Notes shall have terms and conditions that are
substantially the same as those set forth in the Term Facility, except for the
following terms and conditions which shall be substantially the same as those
set forth in the Existing Senior Secured Credit Agreement (i) a first priority
security interest in all assets of the Company, including without limitation,
all personal, real and mixed property of the Company, and a first priority
security interest in 100% of the capital stock of each subsidiary of the Company
and all intercompany debt, (ii) affirmative and negative covenants including
those relating to Liens, Indebtedness, Investments, Fundamental Changes,
Dispositions, Restricted Payments, changes in the nature of the Company's
business, transactions with Affiliates, burdensome agreements, Capital
Expenditures, changes to organizational documents, accounting changes and
prepayments of Indebtedness, but specifically excluding financial covenants and
(iii) events of default including (a) payment defaults, (b) representations and
warranties not true and correct, (c) covenant defaults, (d) cross-default to
other material indebtedness, (e) bankruptcy of the Company or any of its
subsidiaries, (f) defaults relating to guaranties and security agreements, (g)
judgment defaults, (h) change of control or (i) loss of any material license,
consent, registration or approval required under applicable law for the Company
or any of its subsidiaries to operate (with customary cure periods), which is
reasonably likely to have a material adverse effect. Capitalized terms in this
term having the meanings assigned in the Existing Senior Credit Agreement.







Conditions to Closing:

 

The obligation of the Lender to make, or cause one of their respective
affiliates to make, loans under the Term Facility will be subject to closing
conditions deemed appropriate by the Lender for financings of this kind
generally and for this transaction in particular, including, without limitation,
the conditions precedent listed on Annex C attached to the Commitment Letter.

     

Assignments and

Participations:

 

The Lender may assign all or a portion of its interests, rights and obligations
under the Term Facility to any of its affiliates.

     

Taxes:

 

The Term Facility will provide that all payments are to be made free and clear
of any taxes (other than franchise taxes and taxes on overall net income),
imposts, assessments, withholdings or other deductions whatsoever.

     

Indemnity:

 

The Term Facility will provide customary and appropriate provisions relating to
indemnity and related matters in a form reasonably satisfactory to the Lender.

     

Governing Law and

Jurisdiction:

 

The Term Facility will provide that the Company will submit to the non-exclusive
jurisdiction and venue of the federal and state courts of the State of New York
and shall waive any right to trial by jury. New York law shall govern the
documents related to the Term Facility.







Other Agreements:



Immediately prior to the entry into the definitive agreement with respect to the
Term Facility, (i) the Third Amended and Restated Embedded Software License and
Distribution Agreement by and between the Company and EMC Corporation (the "OEM
Agreement") shall remain in full force and effect and (ii) the Company and EMC
Corporation will enter into a warrant agreement as contemplated by the OEM
Agreement (the "Warrant Agreement"), on terms and conditions that are mutually
acceptable to Lender and the Company.



 

 

 